Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218) in view of Lamontia et al. (US 9,188,258 hereinafter “Lamontia”).
In regard to claim 1, Henry discloses a hose assembly (Fig. 1) comprising: 
an inner hose component (Fig. 1, 12); 
a first braid of reinforcement fiber material (Fig. 1, 14) that extends around the inner hose component (Fig. 1); and 
a second braid of reinforcement fiber material (Fig. 1, 22) that extends around the first braid (Fig. 1, in 5:10-20 discloses the intermediate layer is optional such that 22 surround and contacts 14); 
wherein the first braid and the second braid each has a 3 over 3 braid design (In 3:30-50 discloses 14 and 22 can be selected to have a 3 over 3 braid pattern); and 
the first braid has a first modulus and the second braid has a second modulus that is different from the first modulus (Fig. 1, 22 has a larger diameter than 14 and therefore 12 and 22 have at least a different bending modulus due to the different diameters);
wherein an aspect ratio of the first braid and the second braid comprises a ratio of a wavelength of braid segments to an amplitude of braid segments (Fig. 1, in 5:10-20 and 3:30-50).
	Henry does not expressly disclose the aspect ratio of the second braid is greater than the aspect ratio of the first braid. The applicant’s specification on page 8 in lines 16-28 defines the aspect ratio of the second braid is greater than the aspect ratio of the first braid by the second braid layer being thinner than the first braid layer, however, Henry is silent in regard to the thickness of the braid layers. 
	In the related field of hoses with braided layers, Lamontia teaches a hose (Fig. 1, 11) having a first braid layer (Fig. 1, 13) and a second braid layer (Fig. 1, 14), the second braid layer is thinner than the first braid layer (In 5:45-60 discloses a Table 1 providing examples of thickness of the layers of the invention where the second layer is thinner than the first braid layer. Further, Table 1 compares the invention as Examples 1, 2, and 3 having thicknesses less than 1.5 mm to Comparative Examples A, B, and C having thicknesses of more than 1.5 mm.), and provides calculated burst pressure results of specific thicknesses of the first braid layer and the second braid layer (In 5:45-60, Table 1 also provides results of burst pressure for both the invention and the comparative examples).
	It would have been obvious to one having ordinary skill in the art to have modified the thickness of the first braid layer and the second braid layer of Henry to have the second braid layer thinner than the first braid layer and both having a thickness no greater than 1.5 mm in order to have the advantage of higher burst pressure as taught by Lamontia in 4:9-67, 5:1-60, and 6:1-29.
	In regard to claim 4, Henry and Lamontia discloses the hose assembly of claim 1, and Lamontia further teaches an example of the second braid layer having a thickness of 2.41 mm and the first braid layer having a thickness of 2.89 mm which results in a burst pressure of 676 MPa (In 5:45-60, Table 1, Comparative Example C).
It would have been obvious to one having ordinary skill in the art to have modified the thickness of the first braid layer and the second braid layer of Henry to have the second braid layer to be 2.41 mm and the first braid layer to be 2.89 mm in order to have the advantage of a burst pressure of 676 MPa as taught by Lamontia in 4:9-67, 5:1-60, and 6:1-29.
Utilizing the teachings of Lamontia of Comparative Example C and an aspect ratio as defined by the applicant’s specification on page 6 in lines 21-33, the aspect ratio of Lamontia of the second braid layer was found to be approximately 43% more than the aspect ratio of the first braid layer. See the following calculations.
Layers
Thickness (mm)
Helix Length
Pitch
Wavelength
Aspect Ratio
First Braid
2.89
107.99
76.36
27.00
9.34
Second Braid
2.41
129.43
91.52
32.36
13.43


The table above uses Comparative Example C in 5:45-60 of Table 1 of Lamontia. The helix length is found using the helix length equation at https://sciencing.com/calculate-helical-length-7808380.html                         
                            L
                            =
                             
                            
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                                +
                                 
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , where “L” is the helix length, “H” is the height or pitch of one revolution, and “C” is the circumference. In order to find the pitch, the equation at https://study.com/academy/lesson/helix-angle-definition-formula-calculation.html was used for an arbitrary angle of 45 degrees. Additionally, “C” was found using the hose outer diameter of Lamontia disclosed in 4:28-35 which describes an example of hose 11 as having an inner diameter of 15.9 mm and is 1.3 mm thick and combined with the thickness of Table 1 of Lamontia, the circumference can be calculated. As a result, the wavelength and amplitude defined by the applicant’s specification on page 6 in lines 21-33 and using an arbitrary number of carrier braider of 24, an aspect ratio of the first braid was found to be 9.34 and an aspect ratio of the second braid was found to be 13.43 which is an increase of about 43 percent. It was also found that the ratio of the aspect ratios of the second braid layer and the first braid layer was independent of the angle for calculating pitch and independent of the number of carriers in a carrier braider. Therefore, the teachings of Lamontia meets the limitation of the aspect ratio of the second braid is at least 30% higher than the aspect ratio of the first braid.
	It is also noted that the thicknesses used above of Lamontia is a comparative example, however, one of ordinary skill in the art would understand the Comparative Example C in Table 1 would also have an advantage of at least a higher burst pressure than Comparative Examples A and B and Example 1. 
Further, while Henry in view of Lamontia do not explicitly disclose the least increase is 30%; the thickness of the braid layers may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Henry in view of Lamontia to have a 30% increase at the least, as the thicknesses may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a desired burst pressure. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 7, Henry and Lamontia discloses the hose assembly of claim 1, and Lamontia teaches the first braid and the second braid are made of a para-aramid fiber material (In 3:18-34 discloses the braid layers can be made of para-aramid material such as Kevlar or Twaron).
It would have been obvious to one having ordinary skill in the art to have modified the material of the first and second braid layers of Henry to be Kevlar or Twaron in order to have the advantage of a suitable material for braided hoses as disclosed by Lamontia in 3:18-34.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the braid material of Henry to be made of Kevlar or Twaron since these are known tradenames and are materials that provide high strength to weight ratio. Advantages of Kevlar and Twaron can be found at https://en.wikipedia.org/wiki/Kevlar and https://en.wikipedia.org/wiki/Twaron. 
In regard to claims 8 and 13, Henry and Lamontia discloses the hose assembly of claim 1, and Henry discloses a 3 over 3 braid design (In 3:30-50 discloses braid layers can be selected to have a 3 over 3 braid pattern) and Lamontia teaches a third braid of reinforcement fiber material that extends around the second braid (Fig. 2, third layer 15 and in 2:63-67 and 3:1-4 discloses the invention can also have two to seven braid layers) and an outer sheath that extends around the third braid (Fig. 2, 12). 
It would have been obvious to one having ordinary skill in the art to have modified the two-layer hose of Henry to include a third braid layer in order to have the advantage of a desired amount of braid layers and a desired burst pressure as taught by Lamontia in 2:63-67 and 3:1-4 and in 5:45-60, Table 1 shows various configurations of braid layers having two or three layers that have different burst pressures.
In regard to claim 11, Henry and Lamontia discloses the hose assembly of claim 8, and Lamontia teaches the third braid is made of a para-aramid fiber material (See claim 7 above).  
In regard to claim 12, Henry and Lamontia discloses the hose assembly of claim 1, and Henry further discloses an outer sheath that extends around the second braid (Fig. 1, outer hose layer 30 is at least a sheath that extends around the second braid).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218) in view of Lamontia (US 9,188,258) and further in view of Ono et al. (US 2005/0121095 A1, hereinafter “Ono”).
Henry and Lamontia discloses the hose assembly of claim 1, but does not expressly disclose the aspect ratio of the first braid and the second braid is at least six. The calculations above for claim 4 used an arbitrary angle of 45 degrees and a 24-carrier braider which affects the value of the aspect ratio but does not affect the ratio of the aspect ratios of the first and second braid layers.
In the related field hoses with braided layers, Ono teaches a hose (Fig. 3, 12) with braid layers (Fig. 3, 14 and 18) using a 20 or 24 carrier braider (In [0029] and [0032] discloses a 20 or 24 carrier braider) and the braid layers have an angle of 59 degrees (In [0030] and [0032] discloses the angle of 14 and 18 are about 59 degrees) and such a configuration would result in a reduced amount of volumetric expansion.
It would have been obvious to one having ordinary skill in the art to have modified the carrier braider and braid angle of Henry in view of Lamontia to use a 24-carrier braider and the braid layers having an angle of 59 degrees in order to have the advantage of reduced volumetric expansion as taught by Ono in [0030] and [0032].
Utilizing the teachings of Ono in combination with Henry in view Lamontia, the first braid layer was calculated to have an aspect ratio of 7.71 and the second braid layer had an aspect ratio of 11.08 when using the calculation above for claim 4 and angle of 59 degrees and a 24-carrier braider. Therefore, the aspect ratios of the first and second braid layers meet the limitation of an aspect ratio of at least six.
Further, while Henry in view of Lamontia and Ono do not explicitly disclose the angle 55 being the least angle or only 57 to 60 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Henry in view of Lamontia and Ono to have an angle of 55 degrees or 57 to 60 degrees, as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of reduced volumetric expansion of a braided hose. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218) in view of Lamontia (US 9,188,258) and further in view of Lowles (US 4,273,160).
In regard to claims 5 and 6, Henry and Lamontia discloses the hose assembly of claim 1, but does not expressly disclose the first braid having a strength greater than a strength of the second braid and the second braid having a modulus greater than a modulus of the first braid. 
In the related field of flexible hoses, Lowles teaches a first layer having a higher elongation at break than a second layer (In 3:22-30) and the second layer having a higher modulus of elasticity than the first layer (In 4:43-57).
It would have been obvious to one having ordinary skill in the art to have modified the layers of Henry in view of Lamontia to include the first braid having a strength greater than a strength of the second braid in regard to the elongation at break and the second braid having a modulus greater than a modulus of the first braid in regard to the modulus of elasticity in order to have the advantage of a high strength flexible hose and reducing hydraulic shock as taught by Lowles in 2:38-51.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 8,153,218) in view of Lamontia (US 9,188,258) and further in view of Keister (US 4,343,333).
In regard to claims 9 and 10, Henry and Lamontia discloses the hose assembly of claim 8, but does not expressly disclose the third braid have braid segments oriented an angle of at least 55 degrees relative to a neutral line corresponding to a longitudinal axis of the hose assembly or 57 to 60 degrees.  
In the related field of high pressure braided hoses, Keister teaches a braided hose (Fig. 1) braided at angle of 40 degrees to 60 degrees relative to the longitudinal axis in order to have a desired characteristic such as strength, elongation, and volumetric expansion (In 4:29-49 discloses angles between 40 and 60 degrees).
It would have been obvious to one having ordinary skill in the art to have modified the braid layers of Henry in view of Lamontia to be braided an angle between 40 degrees and 60 degrees in order to have the advantage of a high strength flexible hose and reducing hydraulic shock as taught by Lowles in 2:38-51.
Further, while Henry in view of Lamontia and Keister do not explicitly disclose the angle being of at least 55 degrees or 57 to 60 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Henry in view of Lamontia and Keister to have an angle of at least 55 degrees or 57 to 60 degrees, as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of increased flexibility and/or strength or a desired balance between strength, elongation, and volumetric expansion. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments Henry and Lamontia do not make reference to “braid aspect ratio”, the Examiner attempts to equate braid thickness to braid aspect ratio, and thickness is a separate property that cannot be equated to braid aspect ratio, however, the Examiner respectfully disagrees because claim 1 requires both layers to be a 3 over 3 braid pattern and the only explicit factor in light of the specification that affects the “aspect ratio” is the relationship between the thickness of the first braid and the second braid. See “aspect ratio” defined in the applicant’s specification on page 8 in lines 16-28 recites “The braid layers may be modified relative to each other to enhance or optimize performance for particular conditions. For example, the second braid layer 16 may be thinner than the first braid layer 14 so that the second braid layer can have a greater aspect ratio than the first braid layer.” and on page 6 in lines 13-33 provides a numerical example of calculating the claimed “aspect ratio” which relates thickness to diameter and amplitude. Further, the Examiner applied the same method of calculating the aspect ratio as defined on page 6 in lines 13-33 of the applicant’s specification to claim 4 on pages 5-7 in the Non-Final Rejection filed on 05/10/2022 and showed that thickness was the only factor that affected the aspect ratio. Therefore, applicant’s arguments that Henry in view of Lamontia does not disclose the claimed “aspect ratio” is unpersuasive absent claiming these other factors.  
In response to applicant’s arguments that the Examiner cites to Table I of Lamontia and equates thickness to the claimed aspect ratio is improper, however, the Examiner respectfully disagrees for the same reasons above. Further, Lamontia teaches having a thinner second braid to achieve at least an advantage of a higher burst pressure and as a result have a second braid aspect ratio greater than a first braid. See pages 4-5 with regard to claim 1 of the Non-Final rejection filed on 05/10/2022. 
	In response to applicant’s arguments that it does not follow that any thickness difference automatically imparts the claimed aspect ratio and can have different thickness braids and still not have different braid ratio, however, the Examiner respectfully disagrees because according to the examples provided in the applicant’s specification on page 6 in lines 13-33, thickness difference between the first and second braids do directly change the aspect ratio and is silent with regard to how other factors could prevent the aspect ratio from changing when there is a thickness difference. Therefore, under broadest reasonable interpretation of “aspect ratio” in light of the specification, difference in thickness has a direct affect to the “aspect ratio”. Accordingly, the applicant’s arguments that “aspect ratio” can be broadly affected by other factors such that the “aspect ratio” does not change is unpersuasive absent claiming these other factors and describing these other factors in the specification.
In response to applicant’s arguments that “aspect ratio” is defined on page 6, lines 13-20 of the specification is an independent parameter that does not equate to aspect ratio, and other factors such as material choice, density, winding pattern, and the like can form different aspect ratios, however, it is noted that the features upon which applicant relies are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claim 1 does not include the other factors such as material choice, density, winding pattern, and the like affecting the aspect ratio and the cited page 6, lines 13-20 and subsequent paragraph on page 6, lines 21-33 are silent with regard to material choice, density, winding pattern, and the like affecting the aspect ratio and emphasizes numerically that thickness appears to be the inventive factor that affects the aspect ratio. The Non-Final Rejection filed on 05/10/2022 on pages 5-7 with regard to claim 4 provides a numerical example following the applicant’s definition of “aspect ratio” shows that thickness is the main factor that affects the “aspect ratio”. Therefore, Henry in view of Lamontia meets the claimed limitations of “aspect ratio” of claim 1 absent claims to material choice, density, winding pattern, and the like to differentiate the structure of the claimed invention and absent a description in the specification of how these other factors affect the “aspect ratio”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679